FILED
                              NOT FOR PUBLICATION                          MAY 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ENKHBAT ARILD and                                No. 11-70583
CHULUUNTSETSEEG SHAGDAR,
                                                 Agency Nos. A098-536-665
               Petitioners,                      Agency Nos. A098-536-666

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 14, 2013**

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Enkhbat Arild and Chuluuntsetseeg Shagdar, natives and citizens of

Mongolia, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen based on ineffective assistance of counsel. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir.

2005), and we deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely where the motion was filed nearly four years after the BIA’s

September 2006 order, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to

establish that they acted with the due diligence required for equitable tolling of the

filing deadline, see Avagyan v. Holder, 646 F.3d 672, 678-80 (9th Cir. 2011)

(equitable tolling is available to a petitioner who is prevented from filing because

of deception, fraud or error, and exercised due diligence in discovering such

circumstances).

      In light of our disposition, we need not reach petitioners’ remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                    11-70583